        Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 1 of 15 PageID #:258



WBLffiffi                                                                       RECEdWED
                                  UNITED STATES DISTRICT COURT
     t.';'1 1g ?fii3fin           NORTHERN DISTRICT OF ILLINOIS

.,.uJ[,?l ilBBffr 3T?[
                         u   *'         EASTERN DIVISION
                                                                                 ,H?,3lro.^i,Yir?:
    UNITED STATES OF AMERICA                                No.   18 CR 286

                 v.                                     Violations: Title 18, United States
                                                        Code, Sections 24L, 37 l, 641,
    XAVIER ELIZONDO,                                    1001(aX2), 1512(b)(2)(B), 1519, and 2
         also known as'X," and                               Jt,DGE KENNELTT
    DAVID SAIGADO                                           MAGISTRATE JUDGE C(]IE
                                                        ST]PERSEDING INDICTMEIVT

                                              COIJI{T ONE

           The SPECIAL            ruNE   2018 GRAND JURY charges:

            1.        At times material to this superseding indictment:

                      (a)     The Chicago Police Department ("CPD") was an agency of the City

    of Chicago, a local government located in the Northern District of Illinois.

                      (b)     The CPD received in excess of $10,000 in federal funding during

    the period from April L,2017, through March 31, 2018.

                      (c)     XAVIER ELIZONDO, also known as 'X," was employed as a CPD

    officer. ELIZONDO held the position of sergeant and oversaw one of the CPD's Area

    Central gang teams assigned to Chicago's        l-Oth   District. As a CPD officer, ELIZONDO

    was an agent of the City.

                      (d)     DAVID SALGADO was employed as a CPD officer and was

    assigned to ELIZONDO's 10th District gang team. As a CPD officer, SALGADO was

    an agent of the City.
    Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 2 of 15 PageID #:258




              (e)   CPD officers could apply to judges of the Circuit Court of Cook

County, Illinois, for search warrants that would authorize the officers to enter and

search physical locations, such as a home. A "J. Doe" search warrant was a particular

type of search warrant that could be obtained from a Cook County judge, by relying

upon information provided by a confidential informant. In order to obtain a "J. Doe"

search warrant from a Cook County judge, a CPD officer had to submit a search

warrant application, including a sworn complaint that contained truthful information

that justified the search of a particular location. In the sworn complaint, the CPD

officer was required to detail the information provided by a confidential informant

concerning criminal activity, and the confidential informant was referred to as "J.

Doe" to protect the confidential informant's     identity. The CPD officer was also
required to bring the confidential informant before the Cook County judge, so that

the judge could observe and examine the confidential informant to assess the

truthfulness of the informant's information.

             (0     State law and CPD regulations required CPD officers to inventory

property obtained from searches, and maintain custody of all seized property pending

return of the property to the owner, or alternative judicial disposition of the property.

State law and CPD rules precluded CPD officers from converting property obtained

during searches to personal use, or using property obtained during searches to pay

confrdential informants.
    Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 3 of 15 PageID #:258




                (S)     Confidential Informant A was a resident of Chicago who, ln

exchange      for   paSrment, provided information    to ELIZONDO and SALGADO ln
support of "J. Doe" search warrants.

                (h)     Confidential Informant B was a resident of Chicago who, in

exchange      for payment, provided information to ELIZONDO and SALGADO in
support of "J. Doe" search warrants.

         2.     Beginning no later than in or around JuIy 2017 and continuing until at

least in or around January 2018, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                   XAVIER ELIZONDO,
                                   also known as'X," and
                                     DAVID SALGADO,

defendants herein, did knowingly conspire with each other and with others known

and unknown to the Grand       Jrry, to commit an offense against the United States, that

is, to   embezzle, steal, obtain    by fraud, and otherwise without lawful authority
knowingly convert to the use of any person other than the rightful owner and

intentionally misapply, property that was valued at $5,000 or more that was under

the care, custody, and control of the CPD, in violation of Title 18, United States Code,

Section 666(a)(1XA).

         3.    It was part   of the conspiracy   that ELIZONDO and SALGADO agreed to

steal and misapply property and evidence, such as United States currency, controlled

substances, and cartons of cigarettes, recovered during searches they conducted in

their capacity as CPD officers.
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 4 of 15 PageID #:258




      4.      It was further part of the conspiracy that ELIZONDO and SALGADO
knowingly (i) submitted materially false "J. Doe" search warrant applications to Cook

County judges; and (ii) caused individuals posing as "J. Doe" confidential informants

to provide false information to Cook County judges, in order to fraudulently obtain

search warrants that would enable the defendants to enter and to seize property at

various locations, and thereafter steal and otherwise misapply the property.

      5.      It   was further part of the conspiracy that ELIZONDO and SALGADO

promised individuals providing information concerning criminal activity and acting

as "J. Doe" confidential informants that they would receive a portion of the property'

seized from search locations.

      6.      It was further part   of the conspiracy that, ELIZONDO and SALGADO

gave property seized from various search locations, including but not limited to

United States currency, controlled substances, and cartons of cigarettes, to
confidential informants in return for their information about illegal activity and their

roles as "J. Doe" confidential informants.

      7.      It   was further part of the conspiracy that ELIZONDO and SALGADO

concealed   their theft and conversion of property by, among other things, falsifting

police reports, including details therein about the amount of property, such as United

States currency, seized from various search locations and the disposition of this

property.

      8.      It   was further part of the conspiracy thatELIZONDO and SALGADO

misrepresented, concealed, and hid, and caused to be misrepresented, concealed, and
    Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 5 of 15 PageID #:258




hid, the existence, purpose, and acts done in furtherance of the conspiracy, including

by destroying and concealing, and attempting to destroy and conceal, evidence of the

conspiracy and records of communications between the co-conspirators.

       9.    To effect the objects of the conspiracy, defendants did commit the

following overt acts, among others, in the Northern District of Illinois, Eastern

Division:

             (a) On or about October 17, 2017, ELIZONDO and SALGADO
distributed to Confidential Informant A a quantity of Phencyclidine ("PCP") that was

in the custody, care, and control of the CPD as a paJrnent to Confidential Informant

A for information provided by Confidential Informant A.

             (b) On or about November          25, 20L7, SALGADO distributed to

Confidential Informant B a quantity of marijuana in the custody, care, and control of

the CPD as a paynent to Confidential Informant B for information provided by

Confidential Informant B.

             (c)    On or about December 18,2017, afber a confidential source ("CS-

1") told ELIZONDO and SALGADO that he observed $25,000 and a quantity of

narcotics inside a residence used by a drug dealer, ELIZONDO told CS-l that he

would give CS-1 and Confidential Informant A a portion of any property recovered

inside the residence afber ELIZONDO and his CPD gang team searched it.

             (d)    On or about December 19,20L7, SALGADO prepared a complaint

in support of an application for a "J. Doe" search warrant of a residence that he knew

contained materially false inforrnation.



                                           5
    Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 6 of 15 PageID #:258




               (e)   On or about December t9, 2017, ELIZONDO and SALGADO

caused Confidential Informant A to appear before a Cook County judge and falsely

pose as the source of information contained    in the false "J. Doe" search warrant
application.

               (0    On or about December L9,2017, SALGADO falsely swore under

oath to a Cook County judge that the information contained in the false "J. Doe"

search warrant application was true and correct.

               e)    On or about December 20,2OI7,ELIZONDO communicated on a

cellphone with CS-l and Confidential Informant A while he, SALGADO, and other

CPD officers executed the false "J. Doe" search warrant.

               (h)   On or about January 28,2018, ELIZONDO and SALGADO stole

approximately $4,200 in United States currency recovered during the search of an

Enterprise rental vehicle in Chicago.

               (i)   On or about January 29,20L8, at approximately 4:55 p.m., afber

SALGADO and ELIZONDO discovered that investigators had taken custody of the

vehicle, ELIZONDO and SALGADO discussed SALGADO removing property from

inside his home.

               0)    On or about January 29, 20t8, at approximately 5:03 p.m.,
ELIZONDO and SALGADO again discussed SALGADO removing property from

SAIGADO's home.

               (k)   On or about January 29, 2018, SALGADO departed work after

his shift began.


                                         6
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 7 of 15 PageID #:258




             (l)    On or about January 30, 2018, ELIZONDO and SALGADO
deleted data contained on their cellular telephones, including but not limited to call

records.

      All in violation of Title   18, United States Code, Section 371.
    Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 8 of 15 PageID #:258




                                    COI]I{T TWO

       The SPECIAL JUNE 2018 GRAND JURY turther charges:

       From no later than in or around JuJy 2017, and continuing until at least in or

around December 20L7, at Chicago, in the Northern District of Illinois, Eastern

Division,

                         XAVIER ELIZONDO, aMa 'X," and
                               DAVID SALGADO,

defendants herein, together    with Individuals A and B, and others known and
unknown to the Grand Jrry, did knowingly and willfully conspire to injure, oppress,

threaten, and intimidate any person in any State, namely, Individuals L,2, and other

residents of Chicago, each of whom was present and was believed to be present in the

State of Illinois, in the free exercise and enjoyment of any right and privilege secured

to them by the Constitution and laws of the United States, that is, the right to be free

from an unreasonable search made pursuant to a warrant knowingly obtained

through the use of false and fabricated information;

      In violation of Title 18, United States Code, Section 241.
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 9 of 15 PageID #:258




                                 COT]I{T THREE

      The SPECIAL JUNE 2018 GRAND JURY turther charges:

      On or about January 28,2OL8, at Chicago, in the Northern District of Illinois,

Eastern Division,

                              XAVIER ELIZONDO,
                              also known as'X," and
                                DAVID SALGADO,

defendants herein, embezzled, stole, purloined, and knowingly converted to their own

use money of the United States, namely, approximately $4,200      in United   States

cun'ency belonging to the Federal Bureau of Investigation;

      In violation of Title 18, United States Code, Sections 641 and2.




                                         9
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 10 of 15 PageID #:258




                                   COI]IVT FOI.IR

            The SPECIAL   ruNE   2018 GRAND JURY further charges:

       1.     Paragraphs 1(c) and 1(d) of Count One of this superseding indictment

are incorporated here.

       2.     At times material to Count Four of this superseding indictment:

              a.    A federal grand jury investigation assigned number 17 GJ 1065

was initiated in the Northern District of Illinois in 2Ol7 and remained pending

through the date of the return of this superseding indictment.

              b.    During this federal grand jury investigation, the grand jury

issued subpoenas and heard evidence concerning the commission of federal criminal

offenses by ELIZONDO and SALGADO relating to the obtaining of property under

the care, custody and control of the CPD by theft and fraud.

              c.    On or about January 28,2018, ELIZONDO, SALGADO, and other

Chicago Police officers conducted a search of a rental vehicle. ELIZONDO and

SALGADO recovered $18,200 from this vehicle.

              d.    On or about January 28, 2018, SALGADO prepared                  and

ELIZONDO approved a police report that made it appear that only $14,000 had been

recovered from the vehicle.

              e.    On or about January 29, 2018, SALGADO and ELIZONDO
discovered that investigators, including a police offrcer assigned to the CPD's Internal

Affairs Division, had taken custody of the rental vehicle.




                                           10
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 11 of 15 PageID #:258




                    On or about January 29,20L8, at approximately 4:55 p.m., after

SALGADO aniE.LIZONDO discovered that investigators had taken custody of the

vehicle, ELIZONDO told SALGADO to "relocate everything."

             g.     On or about January 29, 2018, at approximately 5:03         p.m.,

ELIZONDO instructed SALGADO to "make sure whatever you have in your house

isn't there no more," and SALGADO replied,'Yeah, yeah."

             h.     On or about May 9, 2018, a criminal proceeding was initiated

against ELIZONDO and SALGADO             in the United States District Court for the
Northern District of Illinois and was assigned federal criminal case number 18 CR

286. This federal criminal case remained pending as of the date of the return of this

superseding indictment.

      3.     On or about January 29, 2018, at Chicago, in the Northern District of

Illinois, Eastern Division,

                                  XAVIER ELIZONDO,
                                   also known as'X,"

defendant herein, knowingly attempted to corruptly persuade DAVID SALGADO,

with intent to cause or induce SALGADO to alter, destroy, mutilate and conceal an

object, namely, an object   within SALGADO's residence, with the intent to impair the

integrity and availability of this object for use in an official proceeding, namely,

federal grand   jury investigation number 17 GJ 1065 and federal criminal        case

number L8 CR 286;

      In violation of Title 18, United States Code, Section 1512(bX2XB).



                                           11
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 12 of 15 PageID #:258




                                   COI]I{T FTYE

       The SPECIAL     ruNE   2018 GRAND JURY further charges:

       1.     Paragraphs 1(c) and L(d) of Count One of this superseding indictment

are incorporated here.

       2.     Beginning no later than   in or around 2017, the Federal Bureau of
Investigation began conducting      a criminal investigation of ELIZONDO and
SAIGADO concerning potential violations of federal criminal law. That investigation

included allegations that ELIZONDO and SALGADO were embezzling, stealing and

converting to their use and to the use of others property obtained from various

locations they had searched in their capacity as CPD officers.

       3.     On or about January 29, 2018, after ELIZONDO discovered the
potential existence of an investigation of ELIZONDO and SAIGADO, ELIZONDO

instructed SAIGADO to remove property from SALGADO's home.

       4.    One issue material to the investigation was whether, on or about

January 29,2018, SAIGADO departed work afber his shift began and returned home

for the purpose of removing property from SAIGADO's home.

      5.     On or about January 30, 2018, at Chicago, in the Northern District of

Illinois, Eastern Division,

                                 DAVID SALGADO,

defendant herein, did knowingly and willfully make a materially false, fictitious, and

fraudulent statement and representation in a matter within the jurisdiction of the

Federal Bureau of Investigation, an agency within the executive branch of the


                                         t2
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 13 of 15 PageID #:258




goverrlment of the United States, when he stated that he did not remember whether

he had returned home on Januarlr 29,20L8, after   initially leaving home for his 5 p.m.

CPD shift.

      In violation of fitle 18, United States Code, Section 1001(aX2).




                                         13
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 14 of 15 PageID #:258




                                    COT,]IVT SD(

           The SPECIAL JUNE 201-8 GRAND JURY turther charges:

       On or about January 30, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                                XAVIER ELIZONDO,
                                 also known as'X,"

defendant herein, with intent to impede, obstruct, and influence the investigation

and proper administration of a matter within the jurisdiction of the Federal Bureau

of Investigation, an agency of the United States, did knowingly alter and destroy a

record, namely, data contained on his cellular telephone, including but not limited to

call records;

       In violation of Title 18, United States Code, Sections 1519 and 2.




                                          14
   Case: 1:18-cr-00286 Document #: 39 Filed: 03/19/19 Page 15 of 15 PageID #:258




                                  COI.]NT SEVEN

          The SPECIAL JUNE 2018 GRAND JURY turther charges:

       On or about January 30, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                                 DAVID SAI,GADO,

defendant herein, with intent to impede, obstruct, and influence the investigation

and proper administration of a matter within the jurisdiction of the Federal Bureau

of Investigation, an agency of the United States, did knowingly alter and destroy a

record, namely, data contained on his cellular telephone, including but not limited to

call records;

       In violation of Title 18, United States Code, Sections 1519 and 2.



                                               A TRUE BILL:




                                               FOREPERSON




UNITED STATES ATTORNEY




                                          15
